Citation Nr: 1018645	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-05 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1961 to December 1964, and from February 1965 to 
March 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  This matter was before the Board in March 
2009 when it was remanded for additional development.

On her substantive appeal, the Veteran indicated that she 
desired a Board Hearing in Washington, D.C.  A November 2008 
letter from the Board notified her that the requested hearing 
had been scheduled for a date in January 2009.  The Veteran 
cancelled her appearance and has not requested that the 
hearing be rescheduled.  Therefore, her hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.702.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United 
States Court of Appeals for Veterans Claims held that the 
scope of a mental health disability claim includes any mental 
disorder that may be reasonably encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record.  Therefore, the issue on appeal is 
recharacterized to reflect the numerous psychiatric diagnoses 
of record, including depression, dysthymia and PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

Regarding the claim for service connection for psychiatric 
disability, to include PTSD, the Veteran maintains that her 
psychiatric disability was caused by a sexual assault that 
occurred during her military service.  

The Veteran's service treatment records (STRs) are negative 
for diagnosis of a psychiatric disability.  Post-service VA 
and private treatment records note that the Veteran has been 
diagnosed with various mental health disorders, including 
PTSD, depression and dysthymic disorder.  In particular, in a 
June 2006 signed statement, Dr. W.M., a staff physician at 
the Hampton VA Medical Center (VAMC), noted that the Veteran 
had PTSD from sexual trauma, major depression and dysthymia.  
Dr. W.M. essentially opined that the Veteran's psychiatric 
disorders were related to or had been present since service.  
It is unclear whether this opinion was rendered following a 
review of all pertinent records, to include the STRs and 
service personnel records.  In addition, in an August 2009 
examination report, a VA psychologist noted that the Veteran 
had dysthymia but did not currently meet the criteria for a 
diagnosis of PTSD.  The VA psychologist concluded that that 
the Veteran's dysthymia and PTSD symptoms were not likely 
caused by or a result of a sexual assault in service.  He 
also noted that she had reported an incidence of childhood 
sexual abuse by her uncle, and marital discord and emotional 
abuse in her adult life.  He opined that her depressive 
symptoms in her adult life were due to marital problems and 
personality symptoms were present; however, he did not 
address Dr. W.M.'s opinion.  The Court has held that medical 
examinations must be thorough and take into account the 
records of prior examinations and treatment.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

There is no etiology opinion of record that is adequate for 
adjudication purposes. On remand, the Veteran should be 
scheduled for a VA medical examination specifically for the 
purpose of determining the etiology of any psychiatric 
disorder, to include PTSD, diagnosed during the period of the 
appeal.  See 38 U.S.C.A. § 5103A.  In this regard, the Board 
notes that the requirement that a claimant have a current 
disability before service connection may be awarded for that 
disability is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim, even if no disability is 
present at the time of the claim's adjudication.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007). 

Finally, while correspondence from the Veteran and her 
representative demonstrates they have actual knowledge of the 
types of evidence that may be considered to substantiate a 
claim of service connection for PTSD based on sexual assault 
under 38 C.F.R. § 3.304(f)(3), notice of this was not 
provided in the letters of March and April 2006.  As the 
matter is being remanded anyway, the RO will have an 
opportunity to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue a letter to 
the Veteran informing her of the 
provisions of 38 C.F.R. § 3.304(f)(3) 
describing the evidence that may be 
submitted to establish the occurrence of 
the alleged in-service personal and 
sexual assault.  Specifically, she should 
be advised of the various ways in which 
personal and sexual assault may be 
corroborated.  Such alternative forms of 
evidence include, but are not limited to: 
behavior and/or performance changes; 
records from law enforcement authorities, 
mental health counseling centers, 
hospitals, or physicians; statements from 
family members, fellow service members, 
or clergy; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.

2.  Thereafter, the Veteran should be 
scheduled for a VA psychiatric 
examination by a psychiatrist or 
psychologist to determine whether she 
suffers from a current psychiatric 
disability, including PTSD, which is 
related to service.  All indicated tests 
and studies are to be performed, and a 
comprehensive social, educational and 
occupational history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The opinions 
provided should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  The AMC/RO is to provide the 
examiner with a list of confirmed 
stressors.

The examiner should provide the following 
opinions:

a.  Does the Veteran have a current 
psychiatric disability, to include PTSD 
related to a confirmed event in service?  
If the Veteran is found to have PTSD in 
accordance with DSM-IV criteria, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  If 
PTSD is not diagnosed, the examiner 
should explain why the Veteran does not 
meet the criteria for this diagnosis.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Initial 
Evaluation for Post-Traumatic Stress 
Disorder Examination, revised on April 2, 
2007.

b.  Identify all of the Veteran's 
psychiatric disabilities that have been 
diagnosed since March 2006.

c.  Is it is at least as likely as not 
(50 percent probability or more) that any 
psychiatric disability diagnosed since 
March 2006 was incurred in or aggravated 
by her military service?

The examiner should provide a rationale 
for all opinions expressed and 
conclusions reached.  The examiner should 
reconcile the opinion provided with that 
provided by Dr. W.M. in June 2006 and the 
VA examiner in August 2009.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

4.  The RO should then readjudicate the 
Veteran's claim of entitlement to service 
connection for a psychiatric disability, 
to include PTSD.  If the claim remains 
denied, the RO should provide the Veteran 
and her representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


